Citation Nr: 1125840	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right ankle disorder, classified as post-traumatic changes with chronic strain, status post reconstruction with scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In pertinent part, that rating decision established service connection for the Veteran's right ankle disorder and assigned a 10 percent rating, effective from July 5, 2004.  

In March 2009, the Board remanded the claim for additional evidentiary development, to include a contemporaneous examination.  The requested examination was conducted in March 2010, and in March 2011, the RO confirmed and continued the 10 percent rating.  The case has now been returned to the Board for further appellate consideration.  An additional claim on appeal (entitlement to service connection for asthma) was granted upon rating decision in March 2011, and a rating was assigned.  That issue is no longer on appeal.  


FINDING OF FACT

The Veteran's right ankle disability has been manifested by subjective complaints of pain on use, tenderness, and instability.  The competent and probative medical evidence of record does not show marked limitation of motion of the Veteran's right ankle.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a right ankle disorder, classified as post-traumatic changes with chronic strain, status post reconstruction with scar, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, including Diagnostic Codes (DCs) 5167, 5270-5274 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in November 2004 and January 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a letter dated in March 2006.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Ankle

The service-connected right ankle disability is currently rated under the provisions of DC 5271.  Under DC 5271, limited motion of the ankle warrants a 10 percent rating when moderate, and a 20 percent rating when marked.  38 C.F.R. § 4.71a, DC 5271 (2010).  A rating of 20 percent is the highest rating assignable under DC 5271.  Normal ankle joint motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).

The Board has considered all pertinent section of 38 C.F.R. Parts 3 and 4, as required by the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, consideration has been given to whether any other applicable DC under the regulations provides a basis for a higher rating for the service-connected right ankle disability.

Other potentially applicable DCs include DCs 5167 (loss of use of foot), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  However, there is no showing that the Veteran has been diagnosed or otherwise shown to have any of these conditions.  Accordingly, DCs 5167, 5270, 5272, 5273, and 5274 cannot serve a basis for an increased rating in this case.  Moreover, as arthritis of the right ankle has not been diagnosed, DCs 5003 and 5010 are not applicable.  

Review of the STRs reflects that the Veteran was seen for right ankle instability secondary to multiple previous ankle sprains.  He ultimately underwent an arthroscopy to the right ankle in July 2003.  When examined by VA in April 2005, the Veteran reported taking Ibuprofen (600 mgs.) for pain.  Current symptoms included intermittent pain of 5-6 on a scale of 10.  This pain occurred every 2-3 days.  He felt some giving way of the ankle and twisting.  Dorsiflexion was to 20 degrees and plantar flexion was to 30 degrees.  Eversion was to 10 degrees and inversion was to 15 degrees.  Range of motion (ROM) was limited by stiffness, but it appeared to be a painless examination.  No specific deformities, heat, or swelling were noted.  The ankle joint appeared stable.  The Veteran was examined with repetitive motion testing in which there were no findings of pain, weakness, fatigability, incoordination, or lack of endurance with repetitive use.  Right ankle X-ray was negative.  

The right ankle scar (4.5 cm. x 1.0 cm.) was described as posterior to the right lateral malleolus of the ankle.  It was soft, flat, and nontender.  There was no loss of underlying tissue, and no indication of skin breakdown.  The Veteran reported some numbness.  

Additional VA examination was conducted in March 2010.  The Veteran reported a history of multiple right ankle injuries during service resulting in arthroscopic surgery with a ligament tendon repair of the ankle.  After service, he reported the he occasionally rolled his ankle.  He reported symptoms to include throbbing, occasional shooting pains, and giving out.  He took Tylenol for pain.  He also indicated that he had an active brace that he used if he was going to be walking distances.  

On ROM testing, right ankle dorsiflexion was to 20 degrees and plantar flexion was to 40 degrees.  The examiner noted that the ROM was reduced on repetition of the ROM.  The examiner noted that palpation of the second to third talofibular ligament showed a little tenderness, but there was no objective evidence of swelling or instability.  The examiner also noted that an X-ray of the right ankle was negative, showing that the ankle mortise was intact and there was no osseous abnormality.  It was noted that the Veteran could stand on his ankle and walk easily with no limping at the time of this evaluation.  

On this record, the Board finds that no more than a 10 percent rating is assignable for the right ankle disorder because the medical evidence does not show more than a moderate limitation of ROM or functional loss due to pain that met or even came close to level of marked impairment.  No related bony changes of the right ankle have been clinically identified.  No instability has been clinically established.

The Board has considered the Veteran's complaints of pain and functional loss, but finds that documented symptoms warranting a rating in excess of 10 percent are not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59 (West 2002 & Supp. 2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate disability ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7800, 7803, 7804, 7805 (2010).  The Veteran has a surgical scar on the right ankle following surgery in 2003.  However, according to the April 2005 examination report, it was well-healed; nontender, and an area of less than six square inches.  There was no loss of underlying tissue, and no indication of skin breakdown.  The Veteran reported some numbness.  The Board finds that a separate rating is not warranted because the evidence does not show a scar that is poorly nourished, with repeated ulceration, is tender and painful on objective demonstration, or causes any limitation of function.  38 C.F.R. § 4.118 (2010).

"[S]taged ratings" as contemplated by the CAVC in Fenderson v. West, supra, for discrete intervals based on changes in levels of symptomatology are not warranted.  The highest evaluation warranted at any time during the pendency of the appeal is the presently assigned disability rating.  In the absence of clinical evidence demonstrating the criteria required for a higher disability rating, an increased evaluation is not warranted.

Reasonable Doubt

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on its own.  In the Veteran's case at hand, the Board notes that the RO provided and discussed the criteria for assignment of extraschedular evaluations for the disability at issue for which an increased evaluation is sought.

The CAVC has further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the VA Under Secretary for Benefits of the Director of the VA Compensation and Pension Service might consider unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the Veteran's disability picture has been rendered unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of extraschedular evaluation for the disability at issue for which increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the Veteran for the current nature and extent of severity of the disability at issue.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.


ORDER

Entitlement to an initial rating in excess of 10 percent for a right ankle disorder, classified as post-traumatic changes with chronic strain, status post reconstruction with scar, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


